Citation Nr: 0722521	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-26 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability as secondary to service-connected right knee 
disability.

2.  Entitlement to a rating in excess of 20 percent for 
chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to April 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2006, the veteran testified before the 
undersigned at a Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his personal hearing, the veteran testified that he 
underwent a private magnetic resonance imaging (MRI).  The 
veteran has not submitted those records.  When reference is 
made to pertinent medical records, VA is on notice of their 
existence and has a duty to assist the veteran to attempt to 
obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  
These records should be obtained in compliance with VA's duty 
to assist.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In this case, 
the veteran was provided a recent examination by VA in 
January 2005.  However, during his hearing, the veteran 
asserted that the examination was inadequate to rate his 
service-connected chondromalacia patella of the right knee, 
as well as to identify the etiology of the claimed left knee.  
The veteran and his representative contend that he was not 
afforded an examination by a physician who specializes in 
orthopedics, the veteran did not perform weight-bearing 
exercises, and a complete examination of the left knee was 
not conducted.  Further, the physician relied on the nurse's 
findings for a portion of the examination.  At the hearing, 
the veteran stated that he would be willing to report for an 
additional examination.  Accordingly, pursuant to VA's duty 
to assist, he should be afforded another examination.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact the veteran and determine 
where he underwent an MRI of the knees.  
After obtaining the appropriate medical 
release, obtain and associate with the 
claims file copies of all clinical 
records, which are not already in the 
claims file, of the veteran's treatment 
at that facility to include the MRI 
report.  

2.  Schedule the veteran for an 
orthopedic examination.  The claims file 
must be made available to the examiner 
and the examiner should indicate in 
his/her report whether or not the claims 
file was reviewed.  Any indicated tests, 
including x-rays if indicated, should be 
accomplished.  

With regard to the right knee, the 
examiner should determine if the veteran 
has recurrent subluxation or lateral 
instability and if it is moderate or 
severe in severity.  

The examiner should also perform range of 
motion testing.  The examiner should, in 
accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995), indicate whether the 
service-connected right knee disability 
is productive of any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
additional limitation of motion or 
additional functional loss.  If the 
veteran describes flare-ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  

With regard to the left knee, based on a 
review of the claims file and any 
examination findings, the examiner should 
state the medical probabilities (less 
likely than not; at least as likely as 
not; or more likely than not) that any 
current left knee disability is 
proximately due to, or the result of, a 
service-connected right knee disability.  
The examiner should also opine as to the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current left 
knee disability is permanently aggravated 
by the veteran's service-connected right 
knee disability.  The examiner should 
note that aggravation is defined for 
legal purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


